Citation Nr: 1012416	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of cold 
injury to the bilateral upper extremities.

4.  Entitlement to service connection for residuals of cold 
injury to the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to 
December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issues of entitlement to service connection for 
residuals of cold injury to the bilateral upper extremities 
and residuals of cold injury to the lower extremities being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   It has not been shown by credible and competent 
evidence that the Veteran has bilateral hearing loss that is 
causally related to service.

2.  It has not been shown by credible and competent evidence 
that the Veteran has tinnitus that is causally related to 
service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Service connection for tinnitus is not established. 38 
U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address 
the rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2006.

VA has obtained the Veteran's service treatment records, 
offered the Veteran assistance in obtaining evidence, 
afforded the Veteran a physical examination, and obtained a 
medical opinion as to the etiology of his bilateral hearing 
loss and tinnitus.  As will be discussed in greater detail 
below, the Board finds this opinion to be thorough and 
adequate upon which to base a decision with regards to this 
claims.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service" - the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004). 

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the 
nervous system, such as sensorineural hearing loss, are 
included among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a).

Impaired hearing will be considered to be a disability for 
VA compensation purposes only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 25 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to 
be granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current disability is 
the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record, including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran seeks compensation bilateral hearing loss and 
tinnitus.  He relates that during his service in the 
military that he served as a Cannoneer with constant noise 
exposure from cannon fire without hearing protection.  He 
denies any other noise exposure.  See VA Form 21-526, Part A 
at page 5.  

The Veteran received an enlistment audiologic examination in 
October 1982.  On his contemporaneous report of medical 
history he denied having had hearing loss.  Upon audiologic 
evaluation at this time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
0
0
0
0
5
0



Upon audiologic evaluation in January 1984, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
-5
0
-10
0
5
0

It is noted that the audiogram associated with this 
evaluation notes that the Veteran had been previously issued 
earplugs.  

Upon audiologic evaluation in December 1984, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
-5
0
-5
0
0
5
LEFT
0
0
0
0
5
5

No significant threshold shift was noted at this time.  

The Veteran received a separation audiologic examination in 
September 1985.  On his contemporaneous report of medical 
history he denied having had hearing loss or any ear 
problem.  Upon audiologic evaluation at this time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
0
0
0
0
5
5

No significant threshold shift was noted at this time.  

In furtherance of substantiating his claim, the Veteran was 
afforded a VA audiologic examination in January 2007.  The 
examiner reviewed the claims file and noted a history of 
exposure to high risk noise associated with the Veteran's 
military experience involving artillery fire and small arms 
in training.  The examiner noted other sources of high risk 
noise, including the Veteran's occupation, i.e. concrete 
work, although the Veteran apparently denied exposure to 
excessive noise in his occupation.  Non-noise related 
interactions attributed to infections, surgeries, head 
trauma, ototoxic drugs and familial history of hearing loss 
were negative.  

Upon audiologic evaluation at this time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
35
LEFT
15
15
20
40
35

Pure tone averages were 30 for the right ear and 28 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 90 percent in the 
left ear.  These measurements meet the threshold for 
considering impaired hearing a disability for VA 
compensation purposes.  38 C.F.R. § 3.385.

At this time the Veteran reported that he first experienced 
tinnitus during his tour in the military from exposure to 
artillery fire.  He described his tinnitus as constant and 
bilateral.  

The examiner stated that "the most likely etiology of the 
tinnitus, and specifically if [hearing loss] is present, 
whether the tinnitus is due to the same etiology (causative 
factor) as the hearing loss."  In this regard, the examiner 
noted that a complete review of the claims file, 
particularly the service treatment records and the entrance 
and separation audiologic examinations, showed normal 
auditory thresholds.  The examiner found no signs of hearing 
loss from noise exposure, particularly due to the normal 
auditory data across the high frequency range.  The examiner 
concluded that with "these data in evidence" that the 
"claims for hearing loss and tinnitus are not supported."

In a March 2008 statement the Veteran's representative noted 
that the Veteran's Military Occupational Specialty (MOS) was 
that of a Field Artillery Cannoneer.  (This is confirmed by 
the Veteran's DD Form 214).  The Veteran's representative 
noted the current diagnosis of bilateral high frequency 
sensorineural hearing loss and tinnitus, which the Veteran 
claimed was attributable to service, as well as the VA 
examiner's negative opinion "because [the Veteran's] service 
medical records revealed normal auditory thresholds in 
service."  

The Veteran's representative argued that although the 
Veteran's audiograms during active duty indicated normal 
hearing that it was documented in the histopathology 
literature that outer hair cell damage in the cochlea occurs 
prior to an individual ever showing a threshold shift on an 
audiogram.  The representative therefore asserted that it is 
at least as likely as not that the Veteran's hearing loss is 
related to his military noise exposure and may have worsened 
following service.  The representative also commented that 
the Veteran was competent to provide lay evidence of hearing 
loss and tinnitus.  

In a February 2010 Informal Hearing Presentation, the 
Veteran's representative also asserted that the January 2007 
VA examination report failed to provide an adequate opinion 
and rationale and did not address the etiology of tinnitus.  
The representative also urged that the Veteran's lay 
statements suffice to grant the claims.  

The Board has no doubt that the Veteran was exposed to loud 
noise in service, to include from artillery and gunfire.  
Nevertheless, the preponderance of the evidence is against 
the claims of service connection for hearing loss and 
tinnitus.  Exposure to noise, in and of itself, is not a 
disability.  The earliest credible evidence of bilateral 
hearing loss and tinnitus is dated approximately 22 years 
after separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  
Furthermore, the January 2007 VA examiner conducted a 
thorough evaluation, elicited a history from the Veteran, 
and reviewed his service treatment records.  The examiner 
provided rationale as to why the Veteran's bilateral hearing 
loss and tinnitus were not related to noise exposure in 
service.  The Board finds this opinion to be the most 
persuasive evidence of record.

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides 
an examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran's 
representative has questioned the adequacy of the January 
2007 examination report.

In this regard, the Board notes that the examiner's opinion 
is not phrased in terms of probability and the Board also 
acknowledges that the rationale is awkwardly worded.  
However, when the opinion is viewed in its entirety, and in 
the context of the full examination, it is clear that the 
examiner did not feel that hearing loss was attributable to 
noise exposure in service due to the Veteran's normal in-
service audiograms.  Moreover, it is clear that the examiner 
also felt that if the Veteran's tinnitus were attributable 
to service, it would be through exposure to noise - the same 
basis as bilateral hearing loss.  The examiner specifically 
concluded on this basis that tinnitus was likewise not 
attributable to service.  The examiner's choice of language 
is not error where the opinion is unambiguous.  See Dyment 
v. West, 13 Vet. App. 141 (1999); Evans v. West, 12 Vet. 
App. 22 (1998).

The Board notes the representative's implicit assertion that 
the claim has been erroneously denied because hearing loss 
did not first meet the regulation's requirements after 
service.  See Hensley, supra.  However, this is not the 
basis of the Board's denial.  Rather, the Board recognizes 
that hearing loss that satisfies the requirements of 
38 C.F.R. § 3.385 need not be demonstrated in service if the 
evidence otherwise demonstrates that a current hearing loss 
disability is related to service.  Nevertheless, the Board 
finds, based upon the January 2007 examination report, the 
most probative evidence of record, that the evidence does 
not show that the Veteran's currently diagnosed hearing loss 
is attributable to his military service.  

As to the Veteran's own report of an onset of symptoms in 
service, the Board recognizes that a lay person is competent 
to describe symptoms of which he or she has first-hand 
knowledge, particularly ringing, buzzing, etc., of the ears 
(tinnitus).  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  The Board also notes that hearing loss is a type 
of condition that the Veteran is competent to describe.  See 
Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations, going to the probative value of the 
evidence, for the adjudicator.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  In this regard, the Board notes that 
the Veteran was prescribed hearing protection devices in 
service and denied hearing loss at separation.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  He also specifically 
denied other ear problems at that time, and the Board 
believes that contemporaneous statements offered during the 
course of clinical evaluation are inherently more credible 
than statements offered decades later in support of a claim.  
Moreover, the Veteran's assertions are substantially 
outweighed by the negative etiological opinion in the 
January 2007 VA examination report.  As is true with any 
piece of evidence, the credibility and weight to be attached 
to this opinion are within the province of the Board as 
adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997).

The Board has considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence 
corroborating those symptoms at the time.  However, the 
Board believes the instant case is clearly distinguishable, 
as the Board is not relying solely upon a general absence of 
complaints during and after service.  Rather, it is relying 
on the fact that the Veteran specifically denied hearing 
loss or other ear trouble at separation, as well as the 
absence of documented complaints for decades after service, 
and the probative medical opinion of the January 2007 VA 
examiner, which finds that bilateral hearing loss and 
tinnitus are not attributable to in-service noise exposure.  
Consequently, the Board finds that there is no credible 
evidence of a in-service symptoms or continuity of 
symptomatology since service.

Having found that the Veteran's assertions do not constitute 
credible evidence of a continuity of symptomatology, the 
Board further notes that the Veteran is not otherwise 
competent to relate bilateral hearing loss and tinnitus, 
first manifested many years after service, to in-service 
noise exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007).

The Board further notes that the presumptive service 
connection regulations do not result in a favorable outcome 
with respect to bilateral hearing loss.  There is no 
clinical or otherwise competent evidence indicating that the 
Veteran's claimed bilateral hearing loss manifested to a 
compensable degree within the first post-service year.  38 
C.F.R. §§ 3.307, 3.309.  

Lastly, the Board also acknowledges the representative's 
assertion that it is documented in the histopathology 
literature that outer hair cell damage in the cochlea occurs 
prior to an individual ever showing a threshold shift on an 
audiogram.  A medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also 
Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 
11 Vet. App. 509 (1998).  In the present case, however, the 
treatise evidence cited by the representative is far too 
general to outweigh the conclusions of the VA examiner who 
considered the facts and circumstances of the Veteran's 
particular case.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against granting service connection for bilateral hearing 
loss and tinnitus.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran is also claiming residuals of cold injury to his 
upper and lower extremities, particularly his feet and 
hands.  He claims that he currently has sensory problems and 
sensitivity to cold in his hands and feet and that these 
symptoms began in service and persisted ever since.  He 
relates that he served in Korea for approximately six 
months, including during the winter, and was exposed to 
extremely cold temperatures without adequate insulation.  
His service personnel records are unclear as to whether and 
when he served in Korea.  

An examination is necessary to decide these claims.  The 
Veteran's claimed exposure to cold and his relation of 
continuing symptoms of sensory problems and sensitivity to 
cold in his hands and feet suggests that he may have a 
current disability thereof attributable to service.  
Accordingly, he should be afforded an examination on these 
issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(indicating that for purposes of providing a medical 
examination, indication of a nexus between an in-service 
event and a currently diagnosed disability is a low 
threshold). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded 
an examination by an appropriate physician 
to determine the presence, nature and 
etiology of his claimed residuals of cold 
injury to the bilateral upper and lower 
extremities (hands and feet).  The 
examiner should obtain a complete, 
pertinent history from the Veteran and 
review the claims file in conjunction with 
the examination, giving particular 
attention to his service treatment 
records, lay assertions, and the pertinent 
medical evidence.  Based on a review of 
the record and examination of the Veteran, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or better probability) that 
the Veteran has any residuals of cold 
injury to the bilateral upper and lower 
extremities (hands and feet) attributable 
to service, particularly his reported 
history of exposure to extreme cold in 
Korea.  The examiner must explain the 
rationale for all opinions given.

The examiner is informed that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a certain conclusion is so 
evenly divided that it is as medically 
sound to find in favor of such a 
conclusion as it is to find against it. 

2.  Readjudicate the claims currently on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and provide the 
appellant and his representative an 
appropriate period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


